Title: To George Washington from John Dudley Townes, 2 July 1781
From: Townes, John Dudley
To: Washington, George


                  
                     Sir,
                     Philadelphia July 2d 1781
                  
                  I have the honr to transmit to your Excellency an exact Copy of a Letter, Sent to the Board of war from Genl Green; Relative to the sentence of a Court martial, which I had the honr of acquainting you of some time ago; you will in that see Genl Greens sentiments, as Commanding the Southern armey: I applyed to the Board of war what was to be done, they were all present, and gave as their Oppinion that it was to non affect, that, it was the Oppinion (allso) of Genl Green which they did not Chuse to counteract, they have the Original proceedings in their possession, and have read them deliberately.  I now only wait your Excellencys determination and Orders, (as my reputation has been so long at Stake)—what I am to do, as I would wish to act with propriety on a matter of so delicate a nature, I allso inclose you a Copy of a letter to me, from Majr Genl Green, I wold have done myself the honr to wait’d on you in person, But my Circumstances would not admit of it—pardon me for this trouble. I am your Most Obedt Vry Humbl. servt
                  
                     John Townes
                     
                  
               